Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, there is no clear antecedent basis for “a third rib” on lines 5-6. It is not clear if the term is referring to one, or all three, of the internal ribs defined on line 2, or if a different and independent rib is being defined. Also, if a rib in addition to the three ribs on line 2 is being defined, since the rib is a “third” rib it is not certain if an additional three ribs are being claimed in addition to the three ribs on line 2, with the third rib of the trio having the arresting surface, or if only one rib which is called a third rib is being defined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tatz 2004/0154172. Tatz discloses: 
A cap (10) for a pencil (35) comprising an insertion opening (40) that is designed for receiving an end (30 or the distal opposite eraser end as shown in figure 7) of the pencil (35), at least two internal holding ribs (as are the plurality of flanges 45 disclosed in paragraph 35) that are distributed angularly in a uniform manner about a central axis 4 of the cap (as shown in figures 1 and 2 and disclosed in paragraph 35 the plurality of flanges 45 are uniformly distributed about the central axis of opening 40), the at least two internal holding ribs being arranged in the vicinity of the insertion opening (40 as seen in figures 1 and 2), and being designed for cooperating with a non-sharpened portion of the pencil (35 as seen in figure 2), an arresting surface (the base of member 100) that is designed to cooperate with a sharpened end (30) of the pencil (35), and a stop (the distal end apex of the cantilevered member 100) that is designed to cooperate with a non-sharpened end of the pencil (35 as shown in figure 7), wherein the stop (at the distal apex of 100) and the arresting surface (the base of 100) are borne by an arresting rib (as is 100).
Regarding independent claim 11 and dependent claim 5; Tatz discloses in paragraph 35 that the insert flanges or ribs as claimed 45 will outwardly expand to provide a friction fit with pencils of varying diameters which disclosed expansion is in a plane perpendicular to an axial direction as claimed wherein because of the disclosed expansion for a friction fit with the pencil the insert flanges or ribs as claimed 45 will have the claimed inscribed diameters. 
Regarding claims 2 and 3, Tatz discloses a clip 90 and an eraser 50 received within end 60.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatz 2004/0154172 in view of Robert 5,897,266. Tatz discloses: 
A cap (10) for a pencil (35) comprising an insertion opening (40) that is designed for receiving an end (30 or the distal opposite eraser end as shown in figure 7) of the pencil (35), at least two internal holding ribs (as are the plurality of flanges 45 disclosed in paragraph 35) that are distributed angularly in a uniform manner about a central axis 4 of the cap (as shown in figures 1 and 2 and disclosed in paragraph 35 the plurality of flanges 45 are uniformly distributed about the central axis of opening 40), the at least two internal holding ribs being arranged in the vicinity of the insertion opening (40 as seen in figures 1 and 2) and further discloses the cap body to be hexagonal in paragraph 35:
substantially as claimed but does not disclose specifically three triangular ribs. However, Robert teaches another cap (12) for a pencil as taught on column 1, line 18, having specifically three ribs 18-20, 30-32 or 22-24 for contacting either the pencil or an eraser which are advantageously triangular in shape as seen in figures 4, 5 and 10 for the purpose of providing a symmetric support system for the pencil or writing implement with a direct point for frictional contact. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the cap of Tatz with three triangular ribs as, for example, taught by Robert in order to provide a symmetric support system for the pencil or writing implement with a direct point for frictional contact.
Regarding claim 15, Tatz discloses an arresting surface (the base of member 100) that is designed to cooperate with a sharpened end (30) of the pencil (35), and a stop (the distal end apex of the cantilevered member 100) that is designed to cooperate with a non-sharpened end of the pencil (35 as shown in figure 7), wherein the stop (at the distal apex of 100) and the arresting surface (the base of 100) are borne by an arresting rib (as is 100) which constitutes a third rib as claimed.
Regarding claim 19; Tatz discloses in paragraph 35 that the insert flanges or ribs as claimed 45 will outwardly expand to provide a friction fit with pencils of varying diameters which disclosed expansion is in a plane perpendicular to an axial direction as claimed wherein because of the disclosed expansion for a friction fit with the pencil the insert flanges or ribs as claimed 45 will have the claimed inscribed diameters.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tatz 2004/0154172 in view of Lira-Nunez 2013/0223916. Tatz discloses: 
A cap (10) for a pencil (35) comprising an insertion opening (40) that is designed for receiving an end (30 or the distal opposite eraser end as shown in figure 7) of the pencil (35), at least two internal holding ribs (as are the plurality of flanges 45 disclosed in paragraph 35) that are distributed angularly in a uniform manner about a central axis 4 of the cap (as shown in figures 1 and 2 and disclosed in paragraph 35 the plurality of flanges 45 are uniformly distributed about the central axis of opening 40), the at least two internal holding ribs being arranged in the vicinity of the insertion opening (40 as seen in figures 1 and 2):
substantially as claimed but does not disclose an entry guide surface for the ribs with an angle of 5 to 15 degrees. However, Lira teaches another cap 14 for a writing instruments having an entry guide of preferably 5 to 15 degrees as taught on paragraph 24 for the purpose of directing the cap onto a writing instrument. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the cap of Tatz with an entry guide surface for the ribs with an angle of 5 to 15 degrees as, for example, taught by Lira in order to direct the cap onto a writing instrument.
Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatz 2004/0154172 in view of Edekar 2020/0230998. Tatz discloses: 
A cap (10) for a pencil (35) comprising an insertion opening (40) that is designed for receiving an end (30 or the distal opposite eraser end as shown in figure 7) of the pencil (35), at least two internal holding ribs (as are the plurality of flanges 45 disclosed in paragraph 35) that are distributed angularly in a uniform manner about a central axis 4 of the cap (as shown in figures 1 and 2 and disclosed in paragraph 35 the plurality of flanges 45 are uniformly distributed about the central axis of opening 40), the at least two internal holding ribs being arranged in the vicinity of the insertion opening (40 as seen in figures 1 and 2):
substantially as claimed but does not disclose any holding force for the clamping ribs or flanges 45. However, Edekar teaches another cap 44 for a pencil as on paragraph 2, having a cap separation force of between 9-45 Newtons as taught on paragraphs 11 and 70, which is either within or overlaps the claimed range for the purpose of providing a holding force that allows a user to remove the pencil but securely holds the pencil during normal use. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the cap of Tatz with a holding force of between 9-45 Newtons as, for example, taught by Edekar in order to provide a holding force that allows a user to remove the pencil but securely holds the pencil during normal use.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tatz 2004/0154172 in view of Robert 5,897,266 as applied to claim 16 above and further in view of Edekar 2020/0230998. Tatz discloses: 
A cap (10) for a pencil (35) comprising an insertion opening (40) that is designed for receiving an end (30 or the distal opposite eraser end as shown in figure 7) of the pencil (35), at least two internal holding ribs (as are the plurality of flanges 45 disclosed in paragraph 35) that are distributed angularly in a uniform manner about a central axis 4 of the cap (as shown in figures 1 and 2 and disclosed in paragraph 35 the plurality of flanges 45 are uniformly distributed about the central axis of opening 40), the at least two internal holding ribs being arranged in the vicinity of the insertion opening (40 as seen in figures 1 and 2):
substantially as claimed but does not disclose any holding force for the clamping ribs or flanges 45. However, Edekar teaches another cap 44 for a pencil as on paragraph 2, having a cap separation force of between 9-45 Newtons as taught on paragraphs 11 and 70, which is either within or overlaps the claimed range for the purpose of providing a holding force that allows a user to remove the pencil but securely holds the pencil during normal use. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the cap of Tatz with a holding force of between 9-45 Newtons as, for example, taught by Edekar in order to provide a holding force that allows a user to remove the pencil but securely holds the pencil during normal use.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakata and Gieux teach other caps for writing instruments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754